Citation Nr: 1609627	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to service connection for a skin disability to include as secondary to exposure to herbicides. 

2.  Entitlement to service connection for diabetes mellitus to include as due to exposure to herbicides.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities to include as secondary to diabetes mellitus or as due to exposure to herbicides.

4.  Entitlement to service connection for a lung disorder.

5.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2013, the Veteran testified before the undersigned at a Travel Board hearing. 

In May 2014, the Board remanded the issues remaining on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the May 2014 remand, the Board noted that a private physician's assistant provided that the claimed disabilities are related to service, but due to missing records and the variability of diagnoses, additional development was necessary.  The Board previously determined that examination of the Veteran was required.

With regard to a skin disability, the Veteran's entrance examination noted a history of tinea versicolor, although no skin disorder was shown on examination.  During service, the Veteran was seen for condyloma of the scrotum, seborrheic dermatitis, psoriasis, and tinea capitis and corporis.  Post-service, in the 2000's, the Veteran was seen by VA for tinea corporis, eczema, psoriasis, jock itch, and fungal dermatitis.  The physician's assistant referred to chloracne, chronic tinea capitis, tinea versicolor, psoriasis, and tinea cruris.  However, at a later September 2010 VA examination, the Veteran did not have a skin disorder so no opinion was given.  On remand, VA medical records dated from the 2000's to the current time were obtained which reflected diagnoses of lichenification in the groin area, eczema, tinea cruris, psoriasis, tinea corporis, and onychomycosis.  The Veteran was scheduled for a VA examination; however, the notice that was sent to the Veteran advising him and the examination as well as the examination date itself were both dated while the Veteran was an inpatient at the Brandon Health and Rehabilitation facility in Brandon, Florida.  As such, the Veteran should be rescheduled for a VA examination.  The matter of whether the Veteran had a preexisting skin disorder when he entered service must be addressed in order to assess if there was aggravation.  In addition, as there were multiple diagnoses during service, the examiner should determine if they continued thereafter with reference to post-service diagnoses, and also determine if the Veteran has chloracne or any acneform disease consistent with chloracne. 

With regarding to the claimed lung disability, the additional VA records that were obtained on remand show that the Veteran was seen for lung problems in June 2003.  A large upper lobe mass was discovered and he underwent a resection of the right middle lobe for chronic bronchiectasis and abscess on July 18, 2003.  An August 2003 lung biopsy revealed benign chronic inflammation, scar type 2 pneumocyte hyperplasia, which did not look like a granuloma.  The impression was status post resection of the right middle lobe for chronic bronchiectasis and abscess.  Thereafter, numerous clinical records noted that the Veteran was status post right thoracotomy.  There was no evidence of malignancy.  The Veteran has also been diagnosed as having chronic obstructive pulmonary disease (COPD).  The Board notes that the Veteran did not report for his scheduled VA examination on remand, but, as noted, he was receiving medical treatment on an inpatient basis at a private facility at the time of the notice of the examination and examination appointment.

With regard to diabetes mellitus, in December 2012, it was noted that the Veteran had diabetic teaching needs.  While he was hospitalized at that time (for a head injury), Glucagon and Insulin were administered.  Glucose readings during that hospitalization and afterwards revealed some elevated readings, but there is no documented diagnosis of DM.  A medical opinion is needed in that regard.

With regard to headaches, the Veteran was treated once in February 1967 for a headache, but as noted at the time of the Board's prior remand, it is unclear if he has a headache disorder.  It is significant to note that the Veteran was hospitalized in December 2012 after he suffered a head injury.  He was treated for a subdural hematoma.  After this injury and also following additional falls, he reported having headaches.  In June 2014, the Veteran underwent a computerized tomography (CT) of the head which revealed no secondary findings to suggest acute intracranial pathology.  There was a stable appearance of chronic findings of white matter disease most suggestive of microvascular ischemia and volume loss.  Also there was a stable right frontotemporal parietal craniotomy defect with underlying thickening of the dura.  Again, while he was participating in inpatient medical treatment, the Veteran was scheduled for his VA examination to evaluate whether he has a headache disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should review the record prior to examination.  If for any reason to include medical reasons the Veteran does not report for the examination, a medical opinion should be rendered as to each inquiry below based on the record as it stands.

(A) With regard to a skin disability, the examiner should provide an opinion as to the following questions:  

(1) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a skin disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner should address the notation of the history of tinea versicolor on the entrance examination.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed skin condition.  The examiner should discuss the notation of a history of tinea versicolor on entrance.

(2) If there is clear and unmistakable evidence that the Veteran had a preexisting skin disorder at the time of his service entrance, is there evidence that the Veteran's preexisting skin disorder increased in severity (worsened) in service;  

(3) If the preexisting skin disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the skin disorder; please identify with specificity any evidence that supports this finding;  

(4) If the examiner determines that the Veteran did not have a skin disorder that preexisted service, is it at least as likely as not that the Veteran currently has a skin disorder that had its onset in, or is otherwise etiologically related, to his military service.    

The examiner should consider the inservice diagnoses of condyloma of the scrotum, seborrheic dermatitis, psoriasis, and tinea capitis and corporis; as well as the post-service diagnoses including tinea corporis, eczema, psoriasis, jock itch, and fungal dermatitis, lichenification in the groin area, tinea cruris, and onychomycosis

(5) The examiner should clearly confirm whether the Veteran has chloracne or any acneform disease consistent with chloracne.   

(B) With regard to a lung disability, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran required a right lobe lobectomy due to any disease or injury occurring in service; and whether any current lung disorder to include COPD had its clinical onset during service or is related to any in-service disease, event, or injury.  

(D) With regard to DM, the examiner should confirm if the Veteran has DM and if the diagnosed peripheral neuropathy of the lower extremities is proximately due to or permanently aggravated by DM.  The examiner should discuss the Veteran's reported elevated glucose readings in the VA records.  The examiner should also discuss the numerous notations beginning in January 2008 that the Veteran has "pure peripheral and subjective polyneuropathy" which is secondary to alcoholism.  The examiner should also indicate whether the Veteran has early- onset peripheral neuropathy as defined by 38 C.F.R. § 3.309(e) (2015).

(E) With regard to headaches, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current headache disorder had its clinical onset during service or is related to any in-service disease, event, or injury, including the report of a headache in February 1967.  The examiner should discuss the impact, if any, of the Veteran's December 2012 fall resulting in a subdural hematoma.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, AOJ should return the case to the examiner for completion of the inquiry.   

3.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

